Citation Nr: 1040181	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed headache 
disorder.

2.  Entitlement to service connection for claimed throat 
swelling.

3.  Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected osteoarthritis of bilateral first 
metatarsophalangeal joints with heel spurs.

5.  Entitlement to an initial rating in excess of 20 percent for 
the service-connected limitation of right knee extension.

6.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
knee with chondromalacia.

7.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected limitation of left knee extension.

8.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative joint disease of the left knee 
with chondromalacia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1972 to January 
2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and April 2006 rating decisions of the RO 
that, in pertinent part, granted service connection for hearing 
loss, the right and left knee disabilities, and the bilateral 
foot disability.  The RO also denied service connection for 
throat swelling, chronic headaches, right calf swelling, left 
atrial enlargement, and systolic heart murmur.

In a May 2006 rating decision, the RO increased the evaluation of 
the hearing loss to 10 percent disabling, increased the 
evaluation of the left knee limitation of extension to 30 percent 
disabling and increased the evaluation of the right knee 
limitation of extension to 20 percent disabling.  

A March 2008 rating decision found clear and unmistakable error 
in the assignment of the 10 percent rating for bilateral hearing 
loss and decreased the rating to no percent, effective on 
February 1, 2005.  This decision also increased the rating for 
the service-connected bilateral metatarsophalangeal joints with 
heel spurs to 10 percent.

In May 2009, the Board decided some issues and remanded the rest 
for additional development.

A June 2009 rating decision subsequently effectuated the grant of 
service connection for a heart disability to include left atrial 
enlargement and systolic heart murmur.

In a June 2010 rating decision, the RO increased the rating of 
the service-connected limitation of right knee flexion to 30 
percent, effective July 21, 2008.  Since the Veteran did not 
expressed satisfaction with the rating, the matter remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The  issues of secondary service connection for hip, feet, 
and back disorders have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers the matters to the AOJ for 
appropriate action.  

The issues other than service connection for a headache disorder 
are being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDING OF FACT

The currently demonstrated headache disorder is shown as likely 
as not to have had its clinical onset during the Veteran's long 
period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by recurrent headaches is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  
 

REASONS AND BASES FOR THE FINDING AND CONCLUSION

The Veteran had long service and now reports having developed 
recurrent headaches during this active duty.  When examined by VA 
shortly after service, the clinical assessment was that of 
headaches, with intermittent flare up, unresolved.  

Given the recent examination findings, in the Board's estimation, 
the evidence is in relative equipoise in showing that the Veteran 
as likely as not is suffering chronic headaches that as likely as 
not developed during his long period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for recurrent headaches is warranted.  

To the extent that this action is favorable to the Veteran, a 
discussion of  VCAA is not required at this time.  


ORDER

Service connection for recurrent headaches is granted.  


REMAND

Pursuant to the Board's May 2009 remand, the Veteran was 
scheduled for examinations with regard to his service-connected 
bilateral first metatarsophalangeal joints, knees, and hearing 
loss as well as his claimed throat and headache disorders.  

The record indicates the examinations scheduled in November 2009 
were canceled due to the Veteran's failure to report.

In a statement from the Veteran received in July 2010, he stated 
that the examinations were scheduled for December 2009 and 
canceled by him due to a conflict (he had surgery scheduled 
during that time).  He also reported that, prior to the scheduled 
examination, he had informed VA of his upcoming surgery.   

Since the Veteran has shown good cause for not reporting for the 
VA examinations, the matters must be remanded so the requested 
examinations can be rescheduled.  

In addition, the Veteran's statement brings to light additional 
evidence that must be secured as it is pertinent to one of the 
issues on appeal.  Namely, he reported he underwent total left 
knee replacement surgery, which must be considered in rating the 
service-connected left knee disability.

Finally, the Veteran also sent copies of earlier correspondence 
that reflects that he provided more than 100 pages in connection 
with his appeals.  Neither the original letters nor the documents 
are associated with the claims file.  Since the evidence may be 
pertinent to his appeals, the records should be obtained for 
association with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
information referable to any outstanding 
clinical records of treatment rendered him 
for his bilateral metatarsophalangeal 
joints, hearing loss, and bilateral knee 
disabilities, and his claimed throat 
disorder.  These records should 
specifically include records referable to 
total left knee replacement and the other 
documents that he reported sending to the 
RO at an earlier time.

Based on his response, the RO should 
attempt to procure copies of all records 
from any identified treatment source that 
are not presently on file.  The Veteran 
also should be informed that he may submit 
medical evidence to support his claims.

2.  Then, the Veteran should be afforded a 
VA examination to determine the current 
severity of the service-connected 
osteoarthritis of the bilateral first 
metatarsophalangeal joints, with heel spurs 
and the bilateral knee disability.  

If the evidence received shows the Veteran 
underwent total left knee replacement 
surgery in December 2009, then the 
examination of this knee should not be 
scheduled prior to the one year period 
following the surgery (i.e., not prior to 
December 2010).

The medical examiner who is designated to 
examine the Veteran should review the 
evidence in the claims folder, including a 
complete copy of this REMAND, and 
acknowledge such review in the examination 
report.  All appropriate tests, including 
X-ray studies and range of motion testing, 
should be conducted, and all clinical 
findings should be reported in detail.

The VA examiner should indicate whether the 
Veteran's bilateral knee conditions are 
productive of (i) chronic residuals 
consisting of severe painful motion or 
weakness in the affected extremity, (ii) 
intermediate degrees of residual weakness, 
pain or limitation of motion, (iii) 
ankylosis of the knee, and if so, what 
degree of flexion, (iv) limitation of 
motion of the leg.  The specific degrees of 
limitation in knee flexion and extension 
must be noted.

The examiner should also indicate whether 
the Veteran's bilateral knee conditions are 
productive of recurrent subluxation or 
lateral instability and if so, whether this 
is slight, moderate, or severe.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and incoordination.

Further, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his knees 
(to include with use or upon activity) as a 
result of the service-connected 
disabilities.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion on both flexion and 
extension.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO should schedule the Veteran for 
a VA audiological examination in order to 
determine the severity of the service-
connected bilateral hearing loss.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  All indicated testing, including 
an audiological evaluation, should be 
accomplished.  In addition to reporting 
audiometry findings and Maryland CNC word 
recognition scores, the examiner should 
fully describe the functional effects 
caused by the Veteran's bilateral hearing 
loss disability.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed throat 
disorder.

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.

The examiner should identify any throat 
disorder diagnosed and offer an opinion as 
to whether it is at least as likely as not 
that any diagnosed disorder had its onset 
during service.

The examiner should also comment on the 
Veteran's service medical records in 
conjunction with the January and September 
2005 VA examination report and addendum 
that noted throat swelling without the 
presence of pathology to render a 
diagnosis, and opine whether the Veteran's 
service-connected GERD with hiatal hernia 
caused or aggravated his throat complaints.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

5.  After completing the foregoing and 
undertaking any other development deemed 
necessary, the RO should readjudicate the 
claim of service connection and the claims 
for increase in light of all the evidence 
of record.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford them with an appropriate opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals











 Department of Veterans Affairs


